Title: To Thomas Jefferson from Philip Williams, 11 February 1807
From: Williams, Philip
To: Jefferson, Thomas


                        
                            His Excellency
                            
                            11th February ’07
                        
                        The President of the United States,
                  Will be pleased to accept the very humble, but unbounded thanks of one
                            whom he has released from the solitary gloom of a dungeon, & from the devouring jaws of a certain, tho’ lingering death.
                        Tho’ the act of Grace, by which the Executive has manumitted the writer of this, will be viewed by
                            Omnipotence, as an act of Justice, yet as by the laws of the land it must be estimated, as a free
                            gift of mercy—the writer must feel his obligations & his gratitude without limits—The conduct of his future life shall
                            prove these professions to be sincere—He only regrets that pecuniary embarrassments, prevent a public exposure of facts,
                            which would prove that the clemency of government towards him has not been intirely undeserved—But if life & health
                            permit, this will be done at a future day—The writer of this has for two weeks delayed this expression of his feelings
                            under an apprehension that there might be some impropriety, in using, this method to communicate the overflowings of his
                            grateful sentiments to the Father & Saviour of his country & to the Greatest friend of man—
                        But if his gratitude has led him beyond the bounds of decorum in writing this—he hopes to be forgiven on an
                            assurance that the knowledge of this note will be confined to the writer & the reader of it—
                  Most Respectfully,
                        
                            Philip Williams
                            
                            lately released from the prison
                            in Washington City
                        
                    